       Case 1:19-cv-00895-WHA-CSC Document 9 Filed 01/13/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

DEDRIC JAMAR DEAN,                            )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )   CIVIL ACTION NO. 1:19-CV-895-WHA
                                              )                 [WO]
DELORES WOODAM, et al.,                       )
                                              )
       Defendants.                            )

                    RECOMMENDATION OF THE MAGISTRATE JUDGE

                                      I. INTRODUCTION

       This 42 U.S.C. § 1983 action is pending before the court on a complaint by Dedric Dean,

an inmate confined at the Dale County Jail in Ozark, Alabama. Dean names as defendants Delores

Woodam, Circuit Court Clerk for Dale County, and Ozark police officers Evert Evans, Michael

Bryan, and Michael Chadwick. Dean challenges the actions of Defendant Woodam who he

complains signed a complaint and warrant for his arrest. Dean further complains Defendants

Evans, Bryan, and Chadwick used force against him causing injuries to his wrist. For relief, Dean

requests damages against Defendants in their individual and official capacities and an investigation

of court records. Doc. 1.

       Upon review, the court concludes that dismissal of the complaint against Defendant

Woodham prior to service of process is appropriate under 28 U.S.C. § 1915A(b)(1).

                                II.   STANDARD OF REVIEW

       The Prison Litigation Reform Act, as partially codified at 28 U.S.C. § 1915A, requires this

court to screen complaints filed by prisoners against government officers or employees as early as

possible in the litigation. The court must dismiss the complaint or any portion thereof that it finds
       Case 1:19-cv-00895-WHA-CSC Document 9 Filed 01/13/20 Page 2 of 6




frivolous, malicious, seeks monetary damages from a defendant immune from monetary relief, or

which states no claim upon which relief can be granted. 28 U.S.C. §1915A(b)(1) & (2). The court

may sua sponte dismiss a prisoner's complaint prior to service. See 28 U.S.C. § 1915A(a).

       Under § 1915A(b)(1) the court may dismiss a claim as “frivolous where it lacks an arguable

basis in law or fact.” See Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim is frivolous when

it “has little or no chance of success,” that is, when it appears “from the face of the complaint that

the factual allegations are clearly baseless or that the legal theories are indisputably meritless.”

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). A claim is frivolous as a matter of law where

the defendants are immune from suit, id. at 327, the claim seeks to enforce a right that clearly does

not exist, id., or there is an affirmative defense that would defeat the claim, such as the statute of

limitations, Clark v. Georgia Pardons & Paroles Bd., 915 F.2d 636, 640 n.2 (11th Cir. 1990).

Courts are accorded “not only the authority to dismiss [as frivolous] a claim based on indisputably

meritless legal theory, but also the unusual power to pierce the veil of the complaint’s factual

allegations and dismiss those claims whose factual contentions are clearly baseless.” Neitzke, 490

U.S. at 327.

       The court may dismiss a complaint, or any portion thereof, under 28 U.S.C. § 1915A(b)(1)

for failure to state a claim upon which relief may be granted. Dismissal under § 1915A(b)(1) may

be granted “only if it is clear that no relief could be granted under any set of facts that could be

proved consistent with the allegations.” Hishon v. King & Spalding, 467 U.S. 69, 73 (1984) (citing

Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). A review on this ground is governed by the same

standards as dismissals for failure to state a claim under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. See Jones v. Bock, 549 U.S. 199, 215 (2007). To state a claim upon which relief may

be granted, “a complaint must contain sufficient factual matter, accepted as true, to state a claim


                                                  2
       Case 1:19-cv-00895-WHA-CSC Document 9 Filed 01/13/20 Page 3 of 6




to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks omitted). To state a claim to relief that is plausible, the plaintiff must plead factual content

that “allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. The allegations should present a “‘plain statement’ possess[ing] enough

heft to ‘show that the pleader is entitled to relief.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

557 (2007). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. When a successful affirmative

defense, such as a statute of limitations, appears on the face of a complaint, dismissal for failure

to state a claim is also warranted. Jones, 549 U.S. at 215.

        Pro se pleadings “are held to a less stringent standard than pleadings drafted by attorneys”

and are liberally construed. Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). However,

they “must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555.

                                            III. DISCUSSION

        On August 19, 2019, Woodham signed a complaint and warrant for Dean’s arrest. In doing

so, Dean maintains Woodham acted beyond the scope of her duties. Dean asserts that under Rule

24, Alabama Rules of Criminal Procedure, a complaint must be sworn before a judge or magistrate,

not a circuit court clerk. Doc. 1 at 4–5.

        Dean’s claim that Woodham violated his constitutional rights by signing a complaint and

warrant for his arrest entitles him to no relief. Initially, the court notes Dean’s assertion against

Woodham is not a valid statement of law. State court clerk office employees can and do regularly

issue warrants. Under Alabama law, state court circuit clerks have the authority to “sign and issue

all summons, subpoenas, writs, executions, and other processes, under the authority of the court.”


                                                   3
       Case 1:19-cv-00895-WHA-CSC Document 9 Filed 01/13/20 Page 4 of 6




Ala. Code § 12-17-94(a)(1) (1975), as amended. Woodham’s official action in signing the

complaint and warrant is part of her duties as a circuit court clerk. “Judges have absolute immunity

from civil actions for the performance of judicial acts as long as they are not done in the clear

absence of jurisdiction.” See Jenkins v. Clerk of Court, 150 F. App’x 988, 990 (11th Cir. 2005)

(citing Roland v. Phillips, 19 F.3d 552, 555 (11th Cir. 1994)); Simmons v. Conger, 86 F.3d 1080,

1084-85 (11th Cir. 1996). Thus, a state court judge is entitled to absolute immunity from damages

for actions taken in his or her official capacity, even when their actions are allegedly erroneous or

even malicious. Stump v. Sparkman, 435 U.S. 349 (1978); Wuyisa v. City of Miami Beach, 614 F.

App’x 389, 391 (11th Cir. 2015) (citing Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000)).

This immunity extends to a state court clerk performing duties integrally related to the judicial

process. See Jenkins, 150 F. App’x at 990; see also In re Sandra Tubbs v. City of Greensboro, 948

So.2d 540 (Ala. 2006) (holding that absolute judicial immunity extends to municipal court clerks

or magistrates). A state court clerk’s “issuance of a warrant would be a function normally

performed by a judge” and is thus a “judicial act” entitling the clerk to absolute judicial immunity

for that act. Scott v. Dixon, 720 F.2d 1542, 1547 (11th Cir. 1983). Finally, Dean’s request for

damages against Woodham in her official capacity is foreclosed by the Eleventh Amendment. See

Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989) (holding in a damages action that

neither a state nor its officials acting in their official capacities are “persons” subject to suit under

section 1983). Alabama law specifically makes circuit court clerks’ offices state agencies. Ala.

Code § 12–17–80 (1975, as amended).

        In light of the foregoing, Dean’s claims against Defendant Woodham are due to be

dismissed prior to service of process under 28 U.S.C. § 1915A(b)(1).




                                                   4
       Case 1:19-cv-00895-WHA-CSC Document 9 Filed 01/13/20 Page 5 of 6




                                        VI. CONCLUSION

        Accordingly, it is the Recommendation of the Magistrate Judge that:

        1. Plaintiff’s complaint against Defendant Carla Woodham be DISMISED with prejudice

prior to service of process under 28 U.S.C. § 1915A(b)(1);

        2. Defendant Woodham be TERMINATED as a party to the complaint; and

        3. This case be referred to the undersigned for further proceedings.

        It is further

        ORDERED that on or before January 27, 2020, Plaintiff may file an objection to the

Recommendation. Plaintiff must specifically identify the factual findings and legal conclusions in

the Recommendation to which objection is made. Frivolous, conclusive, or general objections to

the Recommendation will not be considered. This Recommendation is not a final order and,

therefore, it is not appealable.

        Failure to file written objections to the Magistrate Judge’s findings and recommendations

in accordance with the provisions of 28 U.S.C. § 636(b)(1) shall bar a party from a de novo

determination by the District Court of legal and factual issues covered in the Recommendation and

waives the right of the party to challenge on appeal the district Court’s order based on unobjected-

to factual and legal conclusions accepted or adopted by the District Court except upon grounds of

plain error or manifest injustice. 11th Cir. R. 3-1; see Resolution Trust Co. v. Hallmark Builders,

Inc., 996 F.2d 1144, 1149 (11th Cir. 1993); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989).

        Done, this 13th day of January 2020.



                                      /s/ Charles S. Coody
                                   CHARLES S. COODY
                                   UNITED STATES MAGISTRATE JUDGE


                                                 5
Case 1:19-cv-00895-WHA-CSC Document 9 Filed 01/13/20 Page 6 of 6




                               6
